Indictment for enticing away a, negro indented servant to leave the service of her master, contrary to the act of 1837. (9Del. Laws 184.)
This indictment involved a construction of the act of 1837.
The act of 1827, (Dig. 34,) concerning apprentices and servants, authorizes the binding negroes either as apprentices or servants. "Sec. 1. Minors may be bound apprentices to trades or otherwise, or servants; males till the age of twenty-one years, females till the age of eighteen years; but no white person shall be bound as a servant."
The girl alledged to have been enticed away by the prisoner, was bound under the provisions of this act as an apprentice, to learn the art, trade and mystery of housewifery.
The question was, whether the case of enticing away a negro indentedapprentice was punishable under the act of 1837; and theCourt thought there was a clear distinction between apprentices and servants; and that the act of 1837, which is a highly penal act, ought not to be enlarged so as to embrace apprentices, it being in its terms confined "to negro or mulatto slaves or indented servants."
                          The prisoner was acquitted on this ground.